     Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 1 of 9 PageID# 1577



 1                 IN THE UNITED STATES DISTRICT COURT

 2


 3
                              FOR THE EASTERN DISTRICT OF VIRGINIA

4                                        RICHMOND DIVISION
                                                                                                         'CTCOURT
 5
     ROBERT DAVID STEELE,et al.,                       Case No.: 3:17-cv-00601-MHL
 6
                   Plaintiff,
 7
                                                       DEFENDANT'S MOTION FOR LEAVE TO
     vs.
 8
                                                       EXTEND TIME TO RESPOND TO SECOND
                                                       AMENDED MOTION TO INTERVENE
     JASON GOODMAN,et al..
 9

                   Defendant
10


11
           DEFENDANT'S MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO
12
                     SECOND AMENDED MOTION TO INTERVENE

13


14


15
            Conies now Defendant Jason Goodman,Pro Se to move this honorable Court for an
16
     extension oftime to respond to Intervenor Applicant's second amended motion to intervene for
17
     the following reasons.
18


19
            1. Intervenor Applicant and an array ofcoordinated on-line "cyber confederates"

20              including non-party Keven Alan Marsden(MARSDEN)have collectively publicly
21
                referred to Defendant Goodman as a"money changer" and a "rat" well known
22
                stereotypical disparagements for people, like Defendant, of the Jewish faith. Further,
23
               and without evidence, Intervenor Applicant has echoed if not originated the false
24


25
               statements of Plaintiff Steele, accusing Defendant of being an operative of Israeli

26              Mossad and a Zionist. It is Defendant's belief that this is done to foment hatred

27
               towards Defendant among rabid anti-Jewish viewers on the internet and to discourage
28
     DEFENDANT'S MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED
     MOTION TO INTERVENE - 1
     Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 2 of 9 PageID# 1578



 1            fence sitters from financially or otherwise supporting the journalistic and business
 2
              endeavors of Defendant. These points serve as relevant background for the latest
 3
              despicable strategic move to financially and legally cripple Defendant in this ongoing
4

              vexatious litigation. The most recent ofIntervenor Applicant's repeated amendments
 5


 6            to his factually illegitimate applications to intervene now comes in precise

 7            coordination with one ofthe most sacrosanct holidays in the Jewish faith and one of
 8
              the only that Defendant observes with family and fi*iends, the 8 days ofPesach. It is
 9
              defendant's belief that this was done specifically to frustrate Defendant's ability to
10

              balance the personal matters offamily life and business with the pressing need for a
11


12            timely response to Intervenor Applicant's abusive and inappropriate application for

13            intervention.

14
           2. Time to respond has not yet expired
15
           3. Intervenor Applicant published two videos on YouTube on April 20,2019 visually
16

              and verbally indicating that he is preparing yet another pleading in this matter.
17


IS            (EXHIBIT A)(https://www.voutube.com/watch?v=EggqxJOcHll&t=2s and

19            https://www.youtube.com/watch?v=Z3AlfvBZwtE&t=2s) This is suggestive of yet
20
              another forthcoming amendment to the Motion to Intervene. It should also be noted
21
              that during these videos Intervenor Applicant references the Defendant in the context
22

              ofhim being run over by a train and having his "legs cut off and his legs being
23


24            "cauterized so you won't bleed to death". These are just the most recent in a two-
25            year long series of daily videos created by the Intervenor Applicant with the apparent
26
              intent to threaten, intimidate and otherwise harass Defendant.
27


28
     DEFENDANT'S MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED
     MOTION TO INTERVENE - 2
     Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 3 of 9 PageID# 1579



 1


 2
     WHEREFORE,Defendant Goodman hereby requests that the Court enter an Order granting
 3
     Motion for an Extension of Time and providing Defendant with an extension oftime to file a
 4

     response to Intervenor Applicant's second Amended Motion to intervene.
 5


 6


 7


 8


 9


10                                                                         Jason Goodman^ro Se
11
                                                                              252 7"' Avenue Apt 6s
                                                                              New York,NY 10001
12                                                                  truth@.crowdsourcethetruth.or£

13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
     DEFENDANT'S MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED
     MOTION TO INTERVENE - 3
     Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 4 of 9 PageID# 1580



 1

                                                   EXHIBIT A
 2
          ^      Mt y— Hbwr BntMrta HesM www* mw

 3                                                                         :• <^%a & o ^ « :
                                                                            lb * i> ■({ o jsP ^
 4


 5


 6


 7

                                                                  92.9k    18.0k         8
 8


 9


10


11


12


13


14


15                                                             ^ t'   ■?                         Olia'

                                                                           tf    «qiqiaiQO«      a:
                                                                                i>* o>       o iP ^
16


17


18


19


20                                                                92.9k    18.0k



21


22


23


24              »t«|«wnefkaci-MI




25


26


27


28
     DEFENDANT'S MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED
     MOTION TO INTERVENE - 4
    Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 5 of 9 PageID# 1581

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                                   RICHMOND DIVISION




   ROBERT DAVID STEELE,et al..

                                   Plaintiff(s),


                                                                                             3:I7-cv-00601-MHL
                                                                      Civil Action Number:

  JASON GOODMAN,et al.,

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


1 declare under penalty of perjury that:                          motion for leave to extend time to respond to
                                                                  second amended motion to intervene
No attorney has prepared,or assisted In the preparation of
                                                                             (Title of Document)
  JASON GOODMAN

Name ofPro Se Party (Print or Type)


Signal^ ofPf-o Se Parly

Executed on: _April 21,2019              (Date)

                                                             OR



The following attorney(s) prepared or assisted me in preparation of.
                                                                              (Title ofDocument)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 6 of 9 PageID# 1582




        Circuit Court for Eastern Divistion Virginia                                                   Case No.3:17-cv-601-MHL
                                                                 CltyorCounty
        Robert David Steele and Earth Intelligence Networ
                                                                                      Jason Goodman
        Nante                                                                         Name
        1 toos LANGTON ARMS CT                                                  VS.   252 7th avenue                                   6s

        sveetAturufi                                             Apl#                 StreetAddress                                   Apt#
        OAKTON,                 VA     22124       (571) 320-8573                     New York                   NY   10001   (s23 \ 744-7594
        City                            ZipCode       Aica Teiephane                  City                   state ZipCode Area             Telepiwne
                                                      Code                                                                      Code
                             AEaMF                                                                        Defendant




                                                     CERTIFICATE OF SERVICE
                                                                         (DOMREL58)


                  I HEREBY CERTIFY that on this 21                                 day of April                                   2019       .a copy

       of the docunient(s) entitled                         lof leave to extend time 10 responde to 2nd amended motion to Inleivene
                                                                                          Title of Document(s)
        was/were mailed, postage prepaid to:

                  -i,<i mcuiao owwiggri
                  Opposing Party or His/Her Attorney

                   pA Boy 1
                  Address

                        Mesa,                                        AZ                        85211
                  ety                                                      stele                         ap—



                                         April 21. 2019
                                        Date




                                                                            Page 1 of 1
                                                                                                                      DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 7 of 9 PageID# 1583




        Circuit Court for Eastern Divistion Virginia                                              Case No.3:17-cv-601-MHL
                                                             CityorCoimty
        Robert David Steeie and Earth Intelligence Networ
                                                                                  Jason Goodman
        Name                                                                      Name
        11D0S LANQTON ARMS CT                                               vs. 252 7th avenue                                      Ss
        Sti^etAddibSS                                        AlpLir               StreetAddless                                      Apt#
        OAKTON,                 VA     22124       (S7lt 320-8573                 New York                    NY   10001   C323     744-7594
        City                   Slate    ZipCode       Aiea Telephone             CMy                               ZipCode Area          Telephone
                                                      Code                                                                   Code
                             PbmSff                                                                    Defendant




                                                     CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                  I HEREBY CERTIFY that on this 21                              day of April                                   2019         a copy

       ofthe doCUnient(s)entitled Motion for ieave to extend time to responde to 2nd amended motion to Intervene
                                                                                      Title of Docurnent(s)
        was/were mailed, postage prepaid to:
                  Steven Biss

                  Opposing Party or His/Her Attorney
                  300 West Main St Suite 102

                  Address

                         Charlottesvill,                        VA                     22903
                  eiiy                                                 state                          zip




                                         Aprlj 21. 2019
                                        Date




                                                                        Page 1 of 1
                                                                                                                   DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 8 of 9 PageID# 1584




        Circuit Court for.Eastern Divistion Virginia                                             Case No.3:17-cv-601-MHL
                                                             Ci^orCoun^
        Robert David Steele and Earth Intelligence Nelwor
                                                                                 Jason Goodman
        Name                                                                      Name
        t tOOS LANGTON ARMS CT                                            YS. 252 7#,avenue                                         6s
        atreeiAoorSSS                                            —               StreetAddress                                     Apt#
        OAKTON,                 VA     22124       (5711 320-8573                 New York                   NY    10001   (223 1 744-7594
        City                   State    ZlpCode       Area Telephone             City                    Stale ZipCode Area              Telephone
                                                      Code                                                                   Code
                             R^nm                                                                     Oefefiebftf




                                                     CERTIFICATE OF SERVICE
                                                                    (DOMREL58)


                  I HEREBY CERTIFY that on this 21                              day of April                               , 2019           a copy

       of the docunient(s)entitled Motion for leave to extend time to responds to 2nd amended mollon to Intervene
                                                                                     Title of Docunient(s)
       was/were mailed, postage prepaid to:
                   Terry C Frank

                   Opposing Party or His/Her Attorney
                   Kaufman & Canoles 1021 E Gary St 14th floo
                  Address

                         Richmond                               VA                    23219
                  eity                                                 SlalB-                       -ap-



                                         Aprii 21. 2019
                                        Date




                                                                       Page 1 of 1
                                                                                                                  DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 100 Filed 04/25/19 Page 9 of 9 PageID# 1585




        Circuit Court for.Eastern Divislion Virginia
                                                              CityorCounty
        Robert David Steele and Earth Inielligence Networ
                                                                                   Jason Goodman
        Name
                                                                                   Nama
        IIOOSUINGTONARMSCT                                                   V&    252 7th avenue                                 6s
                                                            ~ Atlt#                StreetAddress                                   Apt#
        OAKTON.                   VA   22124                                       New York
                                                  (5''') 320-8S73
       CHy                     state    ZipCode       Area Telephone               City                     state ZipCode Area         Telephone
                                                      Code
                                                                                                                           Code
                             PkdrO^
                                                                                                     Defendant




                                                    CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                 I HEREBY CERTIFY that on this £]                              day of.Agry                                  2019         a copy
       of the document(s)entitled Motion tor leave to extend lime to responds to 2n(l amended motion to Intervene
             /                ,                                                      Title of Document(s)
       was/were mailed, postage prepaid to:
                  Susan "Queen Tut" Lutzke

                  Opposing Party or His/Her Attorney
                                            2608 Leisure Dr
                 Address

                     FT Collins                                 CO                   80525
                                                                                                    Zip—



                                        Aorll 21. 2019
                                       Date                            Signature




                                                                       Page 1 of 1
                                                                                                               DR58- Revised 13 February 2001
